83 F.3d 425
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Frankie Levi COLE, Appellant,v.Richard LEECH;  Ted Geilenkirchen;  Diane Sabatka;  MatthewGelvin;  Karen Shortridge, Appellees.
No. 94-2015.
United States Court of Appeals, Eighth Circuit.
Submitted April 16, 1996.Filed April 29, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Frankie Levi Cole appeals the district court's1 grant of summary judgment to certain defendants, and the district court's2 judgment in favor of the remaining defendants, following a bench trial, in Cole's 42 U.S.C. § 1983 action.   Having carefully reviewed the record and the parties' briefs, we affirm for the reasons stated in the district courts' orders.   We decline to address Cole's arguments raised for the first time on appeal.  See United States v. Dixon, 51 F.3d 1376, 1383 (8th Cir.1995).   Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Richard G. Kopf, United States District Judge for the District of Nebraska


2
 The Honorable Thomas M. Shanahan, United States District Judge for the District of Nebraska